UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS LEE WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:88-cr-00201-LMB-1)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Lee Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis Lee Watson appeals the district court’s order

denying Watson’s petition to appear before the court.                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States   v.    Watson,   No.   1:88-cr-00201-LMB-1      (E.D.    Va.    Nov.   6,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in     the    materials

before   the    court    and   argument   would   not   aid   the     decisional

process.

                                                                        AFFIRMED




                                      2